COOK, Judge
(concurring):
Under the Manual for Courts-Martial,1 the Government is limited as to the kinds of matter it can ask a court-martial to consider in deliberation on an “appropriate sentence.” 2 Not included is argument that the sentence in a particular case may serve to deter others from committing the same crime. I believe, therefore, that military practice is, and intentionally was made, different from civilian practice. I have expressed that view in a number of cases, but sée no purpose in continuing its reiteration in the face of the Court’s withdrawal from United States v. Mosely, 1 M.J. 350 (C.M.A. 1976). I, therefore, do not now, and will not henceforth, raise objections to arguments by trial counsel for a more severe sentence than might otherwise be adjudged because increased severity may be thought, by the court members, to deter others from committing the same offense.
I agree with the principal opinion’s disposition of the first issue and join in affirming the decision of the United States Army Court of Military Review.

. Manual for Courts-Martial, United States, 1969 (Revised edition).


. See paras. 75 and 76, Manual, supra.